Per Curiam. Pursuant to the Arkansas Plan of Specialization approved July 12, 1982, the following persons are named to the Advisory Commission for three year terms: Dr. Jim Sloan, of Little Rock, Arkansas. Fred I. Brown, Jr., of Little Rock, Arkansas. In addition, Mrs. LaVerne Feaster of Little Rock, Mr. George L. McClure of Malvern, and Mrs. Carol Williams of Little Rock are reappointed for three year terms. The terms of Rev. James Burns and Mr. D.L. D’Auteuil have expired. This Court expresses its gratitude to Rev. Burns and Mr. D’Auteuil for their service.